Name: Commission Regulation (EEC) No 2823/88 of 13 September 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/8 Official Journal of the European Communities 14. 9 . 88 COMMISSION REGULATION (EEC) Nq 2823/88 of 13 September 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (5) thereof, Whereas Article 27 ( 1 ) of Commission Regulation (EEC) No 2681 /83 ( ¢'), as last amended by Regulation (EEC) No 2586/88 (4), fixed the amount of the security referred to in Article 9 (2) of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (5), as last amended by Regulation (EEC) No 2215/88 (6); whereas, having regard to the trend of prices on' the world market and to the level of aid in recent months, it is necessary to decrease the amount of the security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and fats , HAS ADOPTED THIS REGULATION : Article 1 Article 27 ( 1 ) of Commission Regulation (EEC) No 2681 /83 is amended as follows :  in the first indent '26 ECU' is replaced by ' 18 ECU',  in the second indent ^'37 ECU' is replaced by '22 ~ ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 197, 26 . 7 . 1988 , p. 1 . O OJ No L 266, 28 . 9 . 1983 , p. 1 . 0 OJ No L 230 , 19 . 8 . 1988 , p. 23 . 0 OJ No L 163 , 22 . 6 . 1983 , p. 44. &lt; OJ No L 197, 26 . 7 . 1988 , p. 9 .